Electronically Filed
                                                        Supreme Court
                                                        SCPW-12-0001013
                                                        14-JAN-2013
                                                        02:17 PM

                         SCPW-12-0001013

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. TIERNEY, Petitioner,

                               vs.

     THE HONORABLE RICHARD K. PERKINS, JUDGE OF THE CIRCUIT
    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING

            ORDER DENYING MOTION FOR RECONSIDERATION
By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Michael C. Tierney’s

motion for reconsideration of the December 17, 2012 order denying

his petition for a writ of mandamus, which was electronically

filed by the appellate clerk on January 4, 2013,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawai#i, January 14, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack